Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 10/18/2021. 

Reasons for Allowance
Claims 1, 2, 4-21 are allowed; the following is an examiner’s statement of reasons for allowance: claim 18, a method claim, is the broadest independent claim.
JP-2013-186797-A, cited in the International Search Report, teaches a method where a first mobile device receives messages, and has a list of contacts of the owner of the first mobile device (like speed dial); if the received messages remain unopened for a predetermined period of time, a notification is triggered, generated, and sent to the devices owned by the contacts of the owner of the first mobile device, when the contacts are within a short range from the first mobile device, so that they can remind the owner of the first mobile device to check the received unopened messages.
Abhyanker et al (publication number 2014/0087780), hereinafter Abhyanker, teaches an emergency response server having a radial distribution broadcast: a user at an epicenter of an emergency generates emergency notification data 112 as represented in Abhyanker Fig. 1; emergency notification data 112 is broadcast by emergency response server 100 to recipients 114 within a predefined radius around the epicenter; 
 
    PNG
    media_image1.png
    750
    1042
    media_image1.png
    Greyscale

Ronen et al (publication number 2014/0335893), hereinafter Ronen, uses dead reckoning to estimate a location of a device based on travel time and velocity of the device; and improves the accuracy of a location estimate of a first device based on location estimates of second and third devices. Ronen addresses, therefore, claim requirements for estimation made based on positional relationship information; a position being estimated based on a period of time and movement speeds of apparatuses.

    PNG
    media_image2.png
    497
    423
    media_image2.png
    Greyscale

JP-2013-186797-A addresses the purpose of the invention, which is to notify speed dial contacts of a destination mobile device when the destination mobile device receives a message; Abhyanker addresses the claim requirements for generating notification information, causing a user to be aware of arrival of delivered information, estimating an apparatus' location to be within a predetermined range from another apparatus which is a destination of a notification; Ronen addresses the claim requirements for position being estimated based on a period of time and movement speeds; however, no combination of these references would teach or suggest or render obvious the limitations of claim 18, i.e., selecting a peripheral apparatus to receive a notification that a destination apparatus has received a message, the peripheral apparatus being within a predefined range from the destination apparatus; the distance between apparatuses being estimated based on movement speeds of both apparatuses and a time period, and based on positional relationship information, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image3.png
    723
    1314
    media_image3.png
    Greyscale

Step 1: Claims 1, 2, 4-21 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental processes, including an observation, of making a person aware of the arrival of a message; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By sending a notification to a user who is in the surroundings of the destination of a message, principally if the message has not been opened, the claimed invention encourages users to remind the destination user to check his or her messages as explained in par 23 of the specification, resulting in better communication. Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644